1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL FIORITO,                             Case No. 5:18-cv-00506-JFW-KES
12                 Plaintiff,
13          v.                                    ORDER ACCEPTING AMENDED
                                                 REPORT AND RECOMMENDATION
14    DR. ANDERSON, et al.,                        OF U.S. MAGISTRATE JUDGE
15                 Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
19   records and files herein, along with the Amended Report and Recommendation of
20   the United States Magistrate Judge. Further, the Court has engaged in a de novo
21   review of those portions of the initial Report and Recommendation to which
22   objections have been made. The Court accepts the findings, conclusions, and
23   recommendations of the United States Magistrate Judge.
24         IT IS THEREFORE ORDERED that the following claims are DISMISSED
25   with prejudice and without leave to amend: (a) the Eighth Amendment claims
26   against the Doe Grievance Reviewers; and (b) the state law claims for negligent
27   infliction of emotional distress and retaliation.
28
1          This action will proceed on the following claims: (a) the Eighth Amendment
2    claims against Defendants Peikar, Hoang, Coleman, Bueno, Poyner, the Doe
3    Gatekeepers, and Entzel; (b) the Bivens civil conspiracy claim against all
4    Defendants; (c) the First Amendment retaliation claim against Defendant Entzel;
5    and (d) state law claims for medical malpractice, negligence, and violation of the
6    Bane Act against all Defendants.
7
8    DATED: April 15, 2019
9
10                                          ____________________________________
                                            JOHN F. WALTER
11                                          UNITED STATES DISTRICT JUDGE
12
13   Presented by:
14
15   _______________________________
16   KAREN E. SCOTT
     United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
